Citation Nr: 1016460	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hammertoes, postoperative, left.

2.  Entitlement to an evaluation in excess of 20 percent for 
hammertoes, postoperative with hallux valgus and 
bunionectomy, right.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to April 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, in pertinent part, denied the 
Veteran's claims.  The Veteran filed a notice of disagreement 
dated in July 2007, and the RO issued a statement of the case 
dated in March 2009.  The Veteran filed a substantive appeal 
the same month.  

In March 2010, the Veteran submitted medical evidence related 
to diabetic ulcer of the left foot.  This evidence was not 
accompanied by a waiver of RO consideration.  However, 
because this evidence is not relevant to the issues on appeal 
in this case, no remand for initial RO consideration is 
required in this case.

Because the assigned evaluations of the Veteran's hammertoe 
disabilities do not represent the maximum ratings available, 
his claims remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran underwent a left mid-foot transmetatarsal 
amputation in 1990 because of gangrene secondary to diabetes; 
the Veteran no longer has hammertoes of the left foot.
 
3.  The Veteran underwent a right below the knee amputation 
in 1996 because of gangrene secondary to diabetes; the 
Veteran no longer has hammertoes with hallux valgus and 
bunionectomy of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hammertoes, postoperative, left, have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5280-84 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for hammertoes, postoperative with hallux valgus and 
bunionectomy, right, have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5280-84 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000. The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to higher 
evaluations for the Veteran's left and right hammertoe 
disabilities, the Board finds that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board finds that letters dated in July 2006 and February 
2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Veteran was aware from these 
letters what evidence was necessary to support his claims; 
and that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  In addition, the letters 
informed the Veteran that additional information or evidence 
was needed to support his claims; and asked the Veteran to 
send the information to VA.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Veteran was afforded a VA examination in 
connection with his claims dated in October 2006.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any question as to the 
appropriate effective dates to be assigned to the claims are 
rendered moot; and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, since there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Increased Ratings.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. Id. § 4.45.  In this regard, the Board notes that 
the rating schedule does not provide a separate rating for 
pain. Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the Veteran is currently service-connected for 
hammertoes, postoperative, left, and hammertoes, 
postoperative with hallux valgus and bunionectomy, right, 
each evaluated as 20 percent disabling under Diagnostic Codes 
5280-5284.  As will be explained later herein, both of the 
Veteran's lower extremities had significant amputations that 
resulted in the loss of right foot and partial loss of the 
left foot.  However, as the 20 percent ratings have been in 
effect for 20 years or more, such ratings may not be reduced 
even though disability for which an increase is sought no 
longer exists because the body parts affected have been 
amputated.  See 38 C.F.R. § 3.951(b).  Nonetheless, for the 
sake of completeness, the Board will set forth below the 
Diagnostic Codes that may be applicable to the Veteran's 
service-connected left and right hammertoe disabilities.  

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  
Diagnostic Code 5280 provides that severe unilateral hallux 
valgus, if equivalent to amputation of great toe, is to be 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

In this case, the medical evidence indicates that the Veteran 
underwent a left mid-foot transmetatarsal amputation in 1990 
because of gangrene secondary to non-service-connected 
diabetes.  In addition, the Veteran underwent a right below 
the knee amputation in 1996 also because of gangrene 
secondary to diabetes.  The Veteran no longer has hammertoes 
of the left foot or hammertoes with hallux valgus and 
bunionectomy of the right foot.  This was confirmed in an 
October 2006 VA examination in connection with the Veteran's 
claims.  

Because the Veteran no longer has the conditions for which he 
requests an increase rating, the Board finds that the 
Veteran's claim for increase must be denied.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claims for an increased 
rating, the doctrine is not applicable to that claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Indeed, in 
view of the fact that the Veteran's feet have been amputated 
and no longer has the conditions for which he requests an 
increase rating, the law is dispositive of this issue.  Thus, 
the appellant's claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the Veteran's disabilities so as to warrant 
assignment of higher evaluations on an extra-schedular basis.  
In this regard, the Board notes that there is no showing that 
the Veteran's disabilities have resulted in marked 
interference with employment.  In addition, there is no 
showing that the disabilities have necessitated frequent 
periods of hospitalization, or that they have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record. The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 40 percent 
disabling, with the highest disability evaluated as 20 
percent disabling.  In this regard, the Board also notes that 
the Veteran was denied individual unemployability in a rating 
decision dated in November 2009.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

An evaluation in excess of 20 percent for hammertoes, 
postoperative, left, is denied.

An evaluation in excess of 20 percent for hammertoes, 
postoperative with hallux valgus and bunionectomy, right, is 
denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


